Citation Nr: 1709895	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  06-04 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased initial rating for residuals, neck injury, cervical spine degenerative joint disease with sprain (neck injury), rated as 10 percent disabling prior to September 21, 2015, and rated as 20 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel
INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from January 1975 to April 1975, and on active duty from June 1975 to June 1979.  Her awards include the Good Conduct Medal and the Marksman Badge with Automatic Rifle Bar.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from 
August 2005 and November 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The August 2005 rating decision granted a 10 percent rating for the cervical spine disability; the Veteran appealed the initial rating assigned to the Board.  The November 2010 denied the claim of entitlement to a TDIU.

An October 2015 rating decision granted a 20 percent rating for the cervical spine disability effective from September 21, 2015.  However, as that increase did not represent a total grant of the benefits sought on appeal, the claim of entitlement to an increased rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The claim of entitlement to an increased initial rating for a neck injury was previously remanded by the Board in December 2009.  The current issues were remanded by the Board in September 2016.  The case is once again before the Board.


FINDINGS OF FACT

1.  Throughout the entire period on appeal, considering the Veteran's pain and corresponding functional impairment, including flareups, her cervical spine disability is characterized by severe limitation of motion of the cervical spine, including flexion of the spine to as little as 10 degrees, without ankylosis and without incapacitating episodes resulting from intervertebral disc disease.

2.  From September 26, 2003, the Veteran's left upper extremity radiculopathy of the radicular groups of peripheral nerves associated with the cervical spine disability has been manifested by mild incomplete paralysis.

3.  From September 26, 2003, the Veteran's right upper extremity radiculopathy of the radicular groups of peripheral nerves associated with the cervical spine disability has been manifested by mild incomplete paralysis.

4. The probative evidence of record does not show the Veteran to be rendered unable to obtain or maintain gainful employment due to her service-connected disabilities.


CONCLUSIONS OF LAW

1. Since May 21, 1999, the criteria for a rating of 30 percent, but no higher, for the cervical spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5290, 5293 (2003), 5242, 5243 (2016).

2. Since September 26, 2003, the criteria for a rating of 20 percent, but no higher, for left upper extremity radiculopathy of the radicular groups of peripheral nerves associated with the cervical spine disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8513 (2016).

3. Since September 26, 2003, the criteria for a rating of 20 percent, but no higher, for right upper extremity radiculopathy of the radicular groups of peripheral nerves associated with the cervical spine disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8513 (2016).

4. The requirements to establish entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).

Concerning the cervical spine claim, that claim arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board notes that, concerning the change in VA's regulations for rating cervical spine disabilities, as discussed below, the Veteran was provided notice of the revised rating criteria in a March 2011 supplemental statement of the case.  

Concerning the TDIU claim, VCAA notice was provided by an April 2010 
letter.  The case was last readjudicated in November 2016.  The Board finds that the Veteran has received notice compliant with the VCAA.  

Concerning the duty to assist, the Veteran's service treatment records (STRs) are on file, as are various post-service medical records, records from the Social Security Administration (SSA), and VA examination reports.  As noted previously, the Veteran was sent VCAA compliant notice for her claim of entitlement to a TDIU in an April 2010 letter.  That letter asked the Veteran to fully complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and enclosed the form.  However, the Veteran did not complete the form.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Thus, the Board finds that the duty to assist a claimant has been satisfied.  

The Board also notes that the actions requested in the prior remands have been undertaken to the extent possible.  VA examinations were conducted and updated VA treatment records were obtained.  The Board notes that in its September 2016 remand it requested that the examiner test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  In October 2016, the VA examiner reported the Veteran's range of motion in passive motion and listed an additional set of testing results.  Although the examiner did not indicate whether testing was performed in active motion, weight-bearing, and nonweight-bearing, the Board finds that remanding the case to schedule an additional examination would not provide any benefit to the Veteran because the Board is granting a 30 percent rating throughout the entire appeal period in this decision.  As the 30 percent rating is the highest available rating based on limitation of motion, further range of motion testing would serve no useful purpose.  See Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").  Thus the Board finds that it has fulfilled its duties under Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016), that there has been substantial compliance with the prior remand instructions, and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Increased Initial Rating for Cervical Spine Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A.        § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for that disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R.   § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2016).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.      See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In this case, the Veteran is seeking an increased initial rating for her service-connected cervical spine disability, service connection for which was granted effective May 21, 1999.  That rating decision assigned a 10 percent rating under Diagnostic Code 5299-5290.  An October 2015 rating decision granted a 20 percent rating for the cervical spine disability effective from September 21, 2015 under Diagnostic Code 5242.

Effective September 23, 2002, VA revised the criteria for evaluating spinal disorders under Diagnostic Codes 5290 and 5293, for cervical spine limitation of motion and intervertebral disc syndrome, respectively.  See 67 Fed. Reg. 54,345-54,349 (2002).  VA again revised the criteria for evaluating spine disorders, effective September 26, 2003.  See 68 Fed. Reg. 51,454-51,458 (2003).

VA's General Counsel has held that where a law or regulation changes during the pendency of a claim of entitlement to a higher rating, the Board must first determine whether the revised version is more favorable to the veteran.  In so doing, it may be necessary for the Board to apply both the old and new versions of the regulation.  If the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.  The Board must generally apply both the former and the revised versions of the regulation for the period prior and subsequent to the regulatory change, but an effective date based on the revised criteria may be no earlier than the date of the change.  VA thus must consider the claim of entitlement to a higher rating pursuant to the former and revised regulations during the latter part of this appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997). 

In this case, because the RO granted service connection as of May 21, 1999, the 10 percent rating in part precedes the effective dates of the revised regulations, i.e., September 23, 2002, and September 26, 2003.  Therefore, the Board will consider the claim prior to those dates under the former regulations only.  Id. at 467; cf. VAOPGCPREC 3-2000 (which contemplates an appellate period that both precedes and succeeds the effective date of the regulatory change). The Board notes that the Veteran is not prejudiced thereby because she is hereby awarded the highest available schedular rating for limitation of motion of the cervical spine without ankylosis-i.e., 30 percent-throughout the appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5299-5290 (2002, 2003), 5242 (2016).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. Unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and "99".  38 C.F.R. § 4.27.

Under Diagnostic Code 5290, a 10 percent rating is warranted for slight limitation of motion of the cervical spine.  A 20 percent rating is warranted for moderate limitation of motion.  A 30 percent rating is warranted for a severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003) (effective prior to September 26, 2003).  Under Diagnostic Code 5293, provides that a 10 percent evaluation is warranted for mild intervertebral disc syndrome with recurring attack. A 20 percent evaluation was warranted for moderate intervertebral disc syndrome with recurring attacks.  A 40 percent evaluation requires severe intervertebral disc syndrome with recurring attacks and intermittent relief.  A 60 percent evaluation is warranted for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm and an absent ankle jerk or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) (effective prior to September 23, 2002).  

Turning to the post-September 26, 2003 rating codes, under Diagnostic Code 5242, the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  Id.

The General Rating Formula provides further guidance in rating diseases or injuries of the spine.  In pertinent part, Note (1) provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. 

Alternatively, the Veteran's cervical spine disability can be rated under Diagnostic Code 5243 and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Under this Formula, IVDS with incapacitating episodes having a total duration of at least 1 week but less than          2 weeks during the past 12 months warrants a 10 percent rating.  A 20 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.     A 60 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R.       § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by   a physician and treatment by a physician.  Id.

For the period from May 21, 1999 to September 25, 2003, under the pre-September 2003 regulations, a 30 percent rating is warranted because the evidence of record, with consideration of flare-ups, repetitive testing, painful motion, and functional loss, shows severe limitation of motion of the cervical spine.  Notably, an October 2001 VA contract examiner reported that the Veteran had very poor range of motion upon testing, with flexion to 10 degrees, extension to 60 degrees, right and left lateral flexion to 20 degrees before feeling pain, and right and left lateral rotation to 40 degrees.  During that examination, the Veteran reported constant pain below the shoulder blades extending into her neck as well as stiffness, headache and neck weakness.  She reported taking approximately 8 to 12 aspirin per day and 2 to 3 muscle relaxers per month for symptomatic relief.  The Veteran described her pain as constant, making it difficult to function throughout the day.  As the Veteran's range of motion, particularly on extension, was severely impaired, a 30 percent rating is warranted. 

Turing to the period since September 26, 2003, under the regulations implemented in September 2003, a 30 percent rating is warranted because the evidence of record, with consideration of flare-ups, repetitive testing, painful motion, and functional loss, shows limitation of forward flexion to 15 degrees or less.  Specifically, during the September 2004 VA examination, range of motion of the cervical spine was reported as flexion to 10 degrees.  Although flexion was measured in excess of 15 degrees as various points during the appeal period, including 30 degrees, 50 degrees, 35 degrees, 30 degrees, and 45 degrees during VA examinations in May 2005, February 2007, March 2010, September 2015, and October 2016, respectively, the Board finds that, affording the benefit of the doubt to the Veteran, such results are more likely the result of intermittent variations rather than representative of sustained improvement in the Veteran's cervical spine condition.  In making this finding, the Board has considered the reports of functional loss throughout the appeal period, including the February 2007 VA examiner's report that the range of motion testing results would be further limited secondary to neck stiffness and pain, the September 2015 examination report noting that forward flexion was reduced to 25 degrees following three repetitions, and the October 2016 VA examiner's report that forward flexion was reduced to 35 degrees following three repetitions and that the Veteran experiences functional loss with decreased of motion when engaged in physical activities involving the neck.  Thus, in light of the evidence of functional loss since September 26, 2003, the Board finds that a 30 percent rating is warranted under Diagnostic Code 5242 as of that date.

However, a rating in excess of 30 percent is not warranted because the evidence of record does not show ankylosis of the cervical spine.  Specifically, the September 2015 and October 2016 VA examiners noted that the Veteran did not have ankylosis of the cervical spine.  As such, a rating in excess of 30 percent for ankylosis of the cervical spine is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5290 (2003), 5242 (2016).

Additionally, a rating higher than 30 percent is unwarranted on the basis of intervertebral disc syndrome.  The record includes no diagnosis of intervertebral disc disease and the March 2010, September 2015 and October 2016 VA examiners specifically noted that the Veteran does not have IVDS.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5293 (2002), 5243 (2016). 

Thus, a rating in excess of 30 percent for the cervical spine disability is not warranted at any time during the appeal period.  

The Board has also considered the Veteran's statements, regarding the difficulty she experiences driving, walking, and lifting, as well as her subjective symptoms, including pain, weakness, stiffness, and locking.  However, the Board concludes that the medical findings on objective examinations are of greater probative value than the lay allegations regarding the severity of her cervical spine disability.  Moreover, the Veteran does not allege that she suffers from ankylosis of the cervical spine or from incapacitating episodes due to IVDS, the requirements necessary for a higher schedular rating.  

The Board has considered whether it would be more advantageous for the Veteran to rate her post-September 26, 2003 symptoms under the criteria enacted before that date.  As previously discussed, under the pre-September 26, 2003 rating criteria, a 30 percent rating is warranted for severe limitation of motion of the cervical spine.  Although the Veteran's post-September 26, 2003 symptomatology approximates that rating, were the Board to continue the 30 percent rating under the criteria pre-dating the 2003 revisions, it would be mandated to consider the Veteran's radiculopathy as encompassed within that rating.  By contrast, under the new criteria, Note (1) to the General Rating Formula provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Thus, under the new criteria, the Board may grant separate ratings for radiculopathy, as discussed below, in addition to the 30 percent rating for range of motion, rather than granting only the 30 percent rating under the pre-September 26, 2003 rating criteria.  As it is more beneficial to the Veteran to receive those separate ratings in addition to the 30 percent range of motion rating, rating the Veteran's post-September 26, 2003 symptoms under the criteria enacted on that date is more advantageous to the Veteran.

Turning thus to the radiculopathy ratings, the Board finds that separate ratings are warranted from September 26, 2003 for the Veteran's cervical spine radiculopathy of the bilateral upper extremities under 38 C.F.R. § 4.124a, Diagnostic Code 8513 (2016).  Specifically, the Veteran reported pain radiating from her neck to the shoulder blades during VA examinations in October 2001, September 2004, and March 2010 and during a December 2006 VA consult.  The March 2010 examination noted sensory deficits in the form of dysthesias to light touch and pin prick over the shoulders to the acromioclavicular joints.  Thus, 20 percent ratings for mild incomplete paralysis of the left and right upper extremities are warranted under 38 C.F.R. § 4.124a, Diagnostic Code 8513 (2016).  

Concerning a rating in excess of 20 percent, muscle atrophy has not been noted during the course of the appeal, with the September 2015 and October 2016 VA examiners specifically noting no muscle atrophy.  Additionally, muscle strength was noted as full and muscle reflexes were normal during VA examinations in September 2004, May 2005, September 2015, and October 2016.  Thus, as the record reflects Veteran's incomplete paralysis of the radicular nerves associated with her cervical spine disability is manifested by wholly sensory involvement, the Board finds that a rating in excess of 20 percent is not warranted.  See Miller v. Shulkin, No. 15-2904, 2017 Ct. Vet. App. LEXIS 317 at *9-11 (Vet. App. Mar. 6, 2017).

In summary, the Board finds that the criteria for a rating of 30 percent for the cervical spine disability for the entire period on appeal, and the criteria for 20 percent ratings for radiculopathy of the left and right upper extremities since September 26, 2003, have been met.  

III. Extraschedular Consideration

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the rating schedule and the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 reasonably describe the Veteran's disability level and symptomatology, contemplate functional loss, and provide for additional or more severe symptoms than currently shown by the evidence, including incapacitating epsisodes and ankylosis.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability and interference with weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Therefore, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluations.  Rather, her reported cervical spine symptoms are consistent with the degrees of disability addressed by the evaluations.  Furthermore, the evidence does not suggest that the Veteran's cervical spine disability has resulted in marked interference with employment above and beyond that considered by the assigned disability evaluations, or that the Veteran has been frequently hospitalized as a result of this condition.  Consequently, the Board finds that the rating criteria are therefore adequate to evaluate the Veteran's disability and referral for extraschedular consideration is not warranted.  Id.

IV. TDIU

In this case, the Veteran asserts that she is entitled to a TDIU because she is unable to perform a job due to the pain and stiffness of her cervical spine condition, as well as her depression and memory loss.  In a December 2005 statement, the Veteran stated that her service-connected conditions have rendered her unable to perform jobs that she has done in the past, and that she would need to be re-educated to perform a new job.  She also maintains that she should be entitled to a TDIU because she was determined to be unemployable by SSA and is entitled to VA unemployability for pension purposes.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2016).

For the purpose of one 60 percent disability, or one 40 percent disability in, the following will be considered as one disability: (1) disabilities of one or both upper    or lower or one or both lower extremities, including the bilateral factor if applicable;  (2) disabilities resulting from a common etiology or a single accident; (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or, (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a) (2016).

For a veteran to prevail on a TDIU claim, the record must reflect some factor        that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can   find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Consideration may be given to the veteran's education, training, and special work experience, but not to her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The Veteran is service connected for depressive disorder, rated as 30 percent disabling, a cervical spine disability, now rated as 30 percent disabling, radiculopathy of the bilateral upper extremities, now each rated as 20 percent disabling, residuals of a traumatic brain injury, rated as 10 percent disabling, residual scar from left ganglion wrist removal, rated as noncompensable, and headaches, rated as noncompensable.  The Veteran's combined schedular rating is 70 percent and, since the cervical radiculopathy, cervical spine disability, and depressive disorder have a common etiology, those disabilities are considered as one 80 percent disability under 38 C.F.R. § 4.16(a); thus, the Veteran meets the schedular requirements for a TDIU.  

The Veteran's SSA records reflect that in March 2010 she identified the conditions preventing her from working as a bulging disc in her back, carpel tunnel, foot problems, neck pain, headaches, and hip pain.  She reported her work history as consisting of working as an update/leave for the 2010 census from February 2010 to March 2010, CSA/driver for nuclear medicine from May 2008 to January 2010, and as newspaper carrier from May 1990 to 2008.  Although the nuclear medicine and newspaper delivery position required lifting 25-50 pounds, the census position required no lifting. 

During the March 2010 VA examination the Veteran reported that she had worked for the past two weeks as a part-time census worker, and worked eight hours yesterday.  She stated that she previously worked as a newspaper carrier and as a "jack of all trades," for the previous 20 years, including delivering nuclear medicine.  The examiner stated that her cervical spine condition caused difficulty lifting and carrying due to pain, but that, while her previous position as a newspaper carrier was affected by her neck condition, her current position is not.  

In June 2010, the Veteran was awarded SSA benefits.  The SSA records noted that the Veteran last achieved substantially gainful employment in January 2010.  

In October 2010, a VA traumatic brain injury examiner noted the Veteran's mild memory problems, irritability, and mood swings, which would occasionally interfere with workplace interactions, but not preclude them.

During the April 2012 VA mental health examination, the Veteran reported attending a state college last semester, completing four classes and earning two "A"s and two "B"s.  She began studying health information management but was thinking of switching to medical transcription.  She stated that she had to find sedentary desk job employment due to her pain issues.  The examiner reported the functional effects of her depressive symptoms of depressed mood and sleep impairment as causing occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.

At the September 2015 VA mental health examination, the Veteran reported that she did not finish her college courses because she could not type.  The examiner rendered the same assessment of the impact of her psychiatric symptoms as the April 2012 examiner.

During the September 2015 VA spine examination, the examiner described the functional impacts of the neck condition as difficulty sitting, standing and walking.

During the October 2016 VA spine examination, the Veteran reported that she suffers from neck pain with prolonged sitting from working at the computer, doing chores and that she would be building shelves on Friday.  The examiner described the functional impact of the Veteran's cervical spine disability as the inability to do heavy physical labor.  However, she could perform very light physical work with limitations, including no lifting or carrying greater than 10 pounds or prolonged standing or sitting, and with breaks needed every 30-60 minutes to stretch.  The Veteran could also perform sedentary work with breaks needed every 30-60 minutes to stretch.

After review of the record, the evidence does not reflect that the Veteran's service-connected cervical radiculopathy, cervical spine degenerative joint disease, depressive disorder, traumatic brain injury residuals, and headaches have rendered her unable to obtain or maintain gainful employment, to include sedentary employment.  The VA examiners throughout the appeal period identified the functional impacts of those conditions as including the need to refrain from heavy physical work and mild occupational and social impairment.  They have not been noted to cause functional impairment sufficient to prevent employment, and specifically sedentary employment.  The Board finds their evaluations of the functional impacts of the conditions to be highly probative as they were based on examinations of the Veteran and included considerations of medications used to treat the conditions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no medical evaluation to the contrary.  

Moreover, although the Board sympathizes with the Veteran's reports of difficulty obtaining a sedentary position due to the need for retraining, the Board observes that the Veteran has indicated that she can perform sedentary employment.  Specifically, in the December 2005 statement she reported that she would need to be re-educated to perform a new job, and stated during the April 2012 VA examination that she needed to procure a sedentary position.  Moreover, the Veteran reported attending college during that examination.  Although she later stated that she could not finish the classes because she could not type, the Board notes that she averred to using the computer recreationally during the October 2016 VA examination.  Thus, the evidence does not reflect that the Veteran is unable to perform sedentary work.

Additionally, the Board acknowledges the SSA determination, and, although such determination is relevant, and the records relied upon to make that determination is probative evidence in consideration of the Veteran's appeal, SSA decisions are not binding on the Board.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Moreover, the SSA determination was based on several non-service-connected conditions, including her back, foot problems, and hip pain.  Concerning the Veteran's contention regarding her determination of unemployability for VA pension purposes, eligibility for that entitlement does not require the Veteran's unemployability to be due to service-connected disabilities, but rather provides benefits to Veterans who are rendered unemployable due to any disability.  See 38 C.F.R. § 3.3 (2016).

The Board also notes that the Veteran failed to fill out a TDIU application as requested in April 2010.  While this is not fatal to her claim in and of itself, the absence of information requested on this form, such as work history, income, recent employment status, etc., renders the record incomplete.  See Wood, supra.  

The Board also observes that while the Veteran has stated that her service-connected disabilities limit her ability to work, such occupational impairment is considered by the ratings assigned for those disabilities.  See 38 C.F.R. § 4.1 (2016) (explaining that disability evaluation percentages "represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations" and "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability"); see also Van Hoose, 4 Vet. App. at 363 ("A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.").  

In sum, the Board finds that the preponderance of the evidence is against a finding that Veteran's service-connected disabilities render her unable to obtain and maintain gainful employment consistent with her education, training, and prior work experience.  Accordingly, the preponderance of the evidence is against the claim, and entitlement to TDIU is denied.  The Board is grateful to the Veteran for her distinguished and honorable service, and regrets that a more favorable outcome could not be reached.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2015); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Since May 21, 1999, a rating of 30 percent for the cervical spine disability is granted, subject to the rules and regulations governing the payment of VA monetary benefits. 

Since September 26, 2003, a separate 20 percent rating, and no higher, for left upper extremity radiculopathy of the radicular groups of peripheral nerves associated with the cervical spine disability is granted, subject to the rules and regulations governing the payment of VA monetary benefits. 

Since September 26, 2003, a separate 20 percent rating, and no higher, for right upper extremity radiculopathy of the radicular groups of peripheral nerves associated with the cervical spine disability is granted, subject to the rules and regulations governing the payment of VA monetary benefits. 

Entitlement to a TDIU is denied.




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


